             Case 1:20-cv-00760-SAB Document 5 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                                       UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11

12    SHERRY BECK,                                          1:20-cv-00760-SAB (PC)
13                          Plaintiff,                     ORDER TO SUBMIT SIGNED APPLICATION
                                                           TO PROCEED IN FORMA PAUPERIS OR
14              v.                                         PAY FILING FEE WITHIN THIRTY (30)
                                                           DAYS
15    M. PALLARES, et al.,
                                                           [ECF No. 2]
16                          Defendants.
17

18             Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
19   U.S.C. § 1983, together with an application to proceed in forma pauperis pursuant to 28 U.S.C.
20   § 1915. However, plaintiff’s application to proceed in forma pauperis was deficient in that it did
21   not include plaintiff's required original signature. Each document submitted for filing must
22   include the original signature of the filing party or parties. Local Rule 131; F.R.C.P. 11(a).
23             Accordingly, IT IS HEREBY ORDERED that:
24             1.      Within thirty (30) days of the date of service of this order, plaintiff shall re-submit
25                     the enclosed application to proceed in forma pauperis, with plaintiff's original
26                     signature, or in the alternative, pay the $400.00 filing fee for this action; and
27   /////
28
                                                           1
        Case 1:20-cv-00760-SAB Document 5 Filed 06/02/20 Page 2 of 2

 1            2.      The failure to comply with this order will result in dismissal of this action.

 2
     IT IS SO ORDERED.
 3

 4   Dated:        June 2, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
